Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-15-00033-CV

                              Kendall HARRIS and Angela Pyatte,
                                         Appellants

                                                 v.

                     LAWYERS TITLE INSURANCE CORPORATION,
                                     Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 13-12-52792-CV
                        Honorable Richard C. Terrell, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

         We order that appellee Lawyers Title Insurance Corporation recover its costs of this appeal,
if any, from appellants Kendall Harris and Angela Pyatte.

       SIGNED March 11, 2015.


                                                  _________________________________
                                                  Marialyn Barnard, Justice